                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RONALD BYRD                                       :          CIVIL ACTION
                                                   :
    v.                                             :          No. 19-504
                                                   :
 SPECIAL AGENT PATRICK                             :
 MANGOLD, et al.                                   :

                                             ORDER

         AND NOW, this 28th day of October, 2019, upon consideration of Defendants Special

Agent Patrick Mangold, Officer Gregory Gillespie, former Philadelphia District Attorney Seth

Williams, former Pennsylvania Attorney General Kathleen Kane, the City of Philadelphia, and the

Commonwealth of Pennsylvania’s Motions to Dismiss, Plaintiff Ronald Byrd’s oppositions to the

Motions, Defendants’ replies, and the parties’ presentations during the October 7, 2019, oral

argument, and for the reasons set forth in the accompanying Memorandum, it is ORDERED:

         •   The Motions to Dismiss filed by the Commonwealth of Pennsylvania and former

             Attorney General Kane (Documents 12 & 15) are GRANTED. All claims against the

             Commonwealth and former Attorney General Kane are DISMISSED with prejudice

             pursuant to Federal Rule of Civil Procedure 12(b)(1);

         •   The Motions to Dismiss filed by Agent Mangold, Officer Gillespie, District Attorney

             Williams, and the City of Philadelphia (Documents 6, 7, & 20) are GRANTED in part

             and DENIED in part without prejudice. The Motions are GRANTED as to Byrd’s

             claims pursuant 42 U.S.C. § 1983 in Count I of the Complaint, which are DISMISSED

             with prejudice. The Motions are DENIED without prejudice as to the state law claims

             in Counts II through VIII of the Complaint. Those claims are DISMISSED without

             prejudice pursuant to 28 U.S.C. § 1367(c)(3).
The Clerk of Court is directed to mark this case CLOSED.



                                                  BY THE COURT:



                                                   /s/ Juan R. Sánchez
                                                  Juan R. Sánchez, C.J.
